DETAILED ACTION

Status of Claims
This action is in reply to the pre-brief appeal conference decision mailed May 10, 2022. Claims 65-66, 71-78, 82-83, and 85-89 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5, and 7-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

New Matter
Under BRI, claim 65 is described in the context of four devices “first computing device” (e.g. “determining, using… of a first computing device”), and an “application server device”, “first mobile computing device” and a “second mobile computing device” (e.g. “receiving… from the application server device… wherein the first quote is a first offer by a party … a first mobile wireless computing device…, wherein the second quote is a second offer… with a second mobile computing device”). According to figures 5-12 and para 67 of PGPUB, however, the claimed method is within the context of three devices: depositor smartphone, application server, and withdrawer smartphone. The amended claims’ newly recited phrases can be interpreted under the broadest reasonable interpretation to include more than claimed in the original disclosure (see MPEP 2163.03)(I)). First computing device, application server device, first mobile computing device and second mobile computing device is broader than depositor smartphone, application server and withdrawer smartphone. For these reasons, the newly added limitations are thus considered new matter. Appropriate correction removing the new matter is required.

Dependent claims 66, 71-76, and 85-89 are also rejected under 35 USC 112(a) due to their dependency on rejected parent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 65-66, 71-78, 82-83, and 85-89 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130332337 A1 (Tran) in view of US 10354246 B1 (Janiga) in further view of US 20150310470 A1 (Mathew).

As per claims 65, 77, and 82, Tran teaches,
determining, using the global positioning system receiver, a location of the computing device (¶ 69 “the location information”),
displaying, by the first computing device, the first quote and the second quote (FIG. 7B, item 755, ¶ 89 “options may be presented to the borrower to select or decline an approving friend lender with the modified condition”),
obtaining, by the first computing device, an acceptance of the first quote (¶ 74 “The user may decide to borrow only from the friend lender 594”),
sending, by the first computing device to the application server device, a notification of the acceptance of the first quote (FIG. 7B, item 755, ¶ 89 “the borrower to select … an approving friend lender with the modified condition”),
after sending the notification of the acceptance of the first quote (FIG. 7B, item 755, ¶ 89),
transmitting, by the withdrawer computing device to the application server device, confirmation that the cash withdrawal has been completed (¶ 132 “The input-output module 1420 may be configured to provide the user balance information and/or receipt confirming the cash amount received”), wherein the withdrawer electronic funds account is debited by the amount of physical cash and the first non-zero cash withdrawal fee (¶ 124 “The borrow facilitator server 1325 may be configured to extract the service fee from the amount transferred from the financial account of the friend lender, prior to depositing the borrow amount into a financial account of the borrower”) and the depositor electronic funds account is credited by the amount of physical cash and the first non-zero cash withdrawal fee at least partially in response to the confirmation that the cash withdrawal has been completed (¶ 124 “The borrow facilitator server 1325 may be configured to extract the service fee from the amount transferred from the financial account of the friend lender, prior to depositing the borrow amount into a financial account of the borrower”).

With respect to claim 77, Tran also teaches,
a global positioning system receiver (¶ 69), 
at least one processor (FIG. 1, item 120),
a memory having stored thereon program instructions executable by the at least one processor to perform the following operations (FIG. 1, item 140, ¶ 48-49),

With respect to claim 82, Tran also teaches,
receiving, by the withdrawer computing device, an indication that a first party associated with the depositor computing device has provided the amount of physical cash to a party associated with the withdrawer computing device (¶ 132 “The CTE conversion device 1385 may include a cash acceptance module 1405 configured to accept cash from a user … The input-output module 1420 may be configured to provide the user balance information and/or receipt confirming the cash amount received”),

With respect to claims 65, 77 and 82, claim 65 is performed by the “first computing device” or “web application” and “first computing device”, claim 77 is performed by a single “an application server device”, and claim 82 is performed by “a withdrawer computing device”. (See PGPUB, ¶ 151, 160, 175). However, the following limitation in claims 65, 77, and 82 is not positively recited, as it is directed to a “mobile wireless computing device” and therefore the limitation does not carry patentable weight: “receiving… wherein the first mobile wireless computing device is located… wherein the first offer is configured by the party associated with the first mobile wireless computing device using an application… wherein the first offer includes… requested by the party… wherein the second mobile wireless computing device is located within the maximum broadcast radius, wherein the second offer is sent… by the second mobile wireless computing device, wherein the second offer is configured by the party associated with the second mobile wireless computing device using an application of the second mobile wireless computing device, and wherein… requested by the party associated with the second mobile wireless computing device…”. (“A claim is only limited by positively recited elements...”, see MPEP 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

With respect to claim 82, the following limitation is performed by the application server device (see PGPUB 36, 38, 101): “transmitting… wherein … is debited… is credited…” The limitation is not positively recited, and therefore the limitation does not carry patentable weight. (“A claim is only limited by positively recited elements...”, see MPEP 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

With respect to claims 65, 77, and 82, Tran does not explicitly teach, however, Janiga teaches,
sending, by the first computing device to an application server device, a cash transaction request having an associated maximum broadcast radius that is centered upon the location of the first computing device (col. 7, lines 28-48 “Using the current location included in the sensor information, the mobile payment application 104 can identify one or more CTMs that are nearby for the consumer to obtain cash … the term “nearby,” “near,” or variations thereof refer to physical location (of a CTM) within a specified distance of the consumer (as determined based on the mobile device 102)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide short range payment request feature of Janiga in Tran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of cash based funds transfer and because providing personal device centered limited distance cash transaction speeds cash transfer between parties enforced by the limited distance among them (see Janiga, col. 2, lines 40-54).

With respect to claims 65, 77, and 82, Tran does not explicitly teach, however, Mathew teaches,
displaying, by the first computing device, a map indicating the location of the first computing device (¶ 40 “displays the location of the requester 102 to the lender 104 and/or the location of the lender 104 to the requester 102 on a map”) and a suggested safe location (¶ 40 “suitable public location) for a party associated with the first mobile wireless computer device (FIG. 1, item 120, ¶ 40) and the party associated with the first mobile wireless computing device (FIG. 1, item 150, ¶ 40) to meet to perform the peer-to-peer cash exchange (¶ 40 “exchange the cash”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide secure meeting place of Mathew in Tran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of peer based funds transfer and because providing a suitable public location for the funds transfer improves transaction security (see Mathew, ¶ 32).

As per claims 66 and 78, combination of Tran, Janiga and Mathew teach all the limitations of claims 65 and 77. Tran also teaches,
after sending the notification of the acceptance of the first quote ((FIG. 7B, item 755, ¶ 89),

Tran does not explicitly teach, however, Mathew teaches,
(i) receiving, by the first computing device, the location of the party associated with the first mobile wireless computing device (¶ 40),
(ii) displaying, by the first computing device, a map indicating the location of the party associated with the first mobile wireless computing device (¶ 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide secure meeting place of Mathew in Tran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of peer based funds transfer and because providing a suitable public location for the funds transfer improves transaction security (see Mathew, ¶ 32).

As per claim 71, combination of Tran, Janiga and Mathew teach all the limitations of claim 65. Tran also teaches,
the first computing device is a mobile wireless computing device (¶ 34 “a mobile computing device”).

As per claim 72, combination of Tran, Janiga and Mathew teach all the limitations of claim 65. Tran also teaches,
wherein the cash transaction request specifies an expiration time of the cash transaction request beyond which the cash transaction request is no longer valid (¶ 87 “there may be a default time limit when the borrow request sent to a friend lender may expire”).

As per claim 73, combination of Tran, Janiga and Mathew teach all the limitations of claim 65. Tran also teaches,
receiving, by the first computing device, a rating for the cash exchange (¶ 75 “The borrow conditions may include a borrow rating of the borrower”),
transmitting, by the first computing device to the application server device, the rating for the cash exchange (¶ 75 “the borrower may agree to allow the consumer credit rating information and the borrow history to be released to the friend lender”).

As per claim 74, combination of Tran, Janiga and Mathew teach all the limitations of claim 65. Tran also teaches,
wherein the first computing device is a withdrawer computing device (FIG. 5A, ¶ 28 “the borrower”),
wherein the first mobile wireless computing device is a depositor computing device (FIG. 5A, ¶ 28 “the friend lender”),
wherein the cash transaction request is a cash withdrawal request for a cash withdrawal of the amount of physical cash (¶ 28 “a loan may be created with the electronic funds transferred from a financial account of the friend lender to a financial account of the borrower”).

As per claim 75, combination of Tran, Janiga and Mathew teach all the limitations of claim 65 and 74. Tran also teaches,
wherein the withdrawer computing device is associated with a withdrawer electronic funds account (¶ 28 “a loan may be created with the electronic funds transferred from a financial account of the friend lender to a financial account of the borrower”),
wherein the depositor computing device is associated with a depositor electronic funds account (¶ 28).
wherein obtaining the acceptance of the first quote is based on the withdrawer electronic funds account containing a value greater than or equal to the amount of physical cash and the first non-zero transaction fee (¶ 64 “The friend lenders may be those who happen to have sufficient electronic funds to lend to the borrower 205”, ¶ 124 “service fee”).

As per claim 76, combination of Tran, Janiga and Mathew teach all the limitations of claim 65. Tran also teaches,
wherein the first computing device is a depositor computing device (FIG. 5A, ¶ 28 “the friend lender”),
wherein the first mobile wireless computing device is a receiver computing device (¶ 67 “multiple friend lenders from different sources to receive the same borrow request”),
wherein the cash transaction request is a cash deposit request for a cash deposit of the amount of physical cash (¶ 62 “borrow amount”, ¶ 30 “amount of cash”).

As per claim 83, combination of Tran, Janiga and Mathew teach all the limitations of claim 82. Tran also teaches,
wherein obtaining the acceptance of the first quote is based on the withdrawer electronic funds account containing a value greater than or equal to the amount of physical cash and the first non-zero cash withdrawal fee (¶ 64 “The friend lenders may be those who happen to have sufficient electronic funds to lend to the borrower 205”, ¶ 124 “service fee”).

As per claim 85, combination of Tran, Janiga and Mathew teach all the limitations of claim 65. 
Tran does not explicitly teach, however, Mathew teaches,
wherein the first quote includes a distance from the location of the first computing device to a location of the first mobile wireless computing device (¶ 39 “trusted lenders who do not know the requestor 102 are provided incentives, which may vary depending on the amount of cash requested, the distance from the requestor 102”, ¶ 40 “map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide secure meeting place of Mathew in Tran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of peer based funds transfer and because providing a suitable public location for the funds transfer improves transaction security (see Mathew, ¶ 32).

As per claim 86, combination of Tran, Janiga and Mathew teach all the limitations of claim 65. Tran also teaches,
wherein the first quote includes an elapsed time since the application server device received the first quote from the first mobile wireless computing device (¶ 72 “the necessary time to wait for the friend lender to review the borrow request”).

As per claim 87, combination of Tran, Janiga and Mathew teach all the limitations of claim 65. 
With respect to claim 87, the claim is performed by “the party”. (See PGPUB ¶ 124, 135). However, the following limitation is not positively recited and, as such, does not carry patentable weight: “wherein the first offer is configured by the party associated with the first mobile wireless computing device based on a rating associated with the party associated with the first computing device and a distance from the location of the party associated with the first mobile wireless computing device to the location of the first computing device”. (“A claim is only limited by positively recited elements...”, see MPEP 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).





As per claim 88, combination of Tran, Janiga and Mathew teach all the limitations of claim 65.
Tran does not explicitly teach, however, Mathew teaches,
wherein the suggested safe location is a government facility that is different from a location of the party associated with the first mobile wireless computing device (¶ 40 “Suitable public locations include parks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide secure meeting place of Mathew in Tran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of peer based funds transfer and because providing a suitable public location for the funds transfer improves transaction security (see Mathew, ¶ 32).

As per claim 89, combination of Tran, Janiga and Mathew teach all the limitations of claim 65.
With respect to claim 89, the following limitations are performed by “withdrawer computing device” (see PGPUB ¶ 151) and not the “first computing device” that performs the limitations of claim 65: “receiving an image of the party associated with the first mobile wireless computing device”, “displaying the image of the party associated with the first mobile wireless computing device”. As such, the limitations are not positively recited and do not carry patentable weight. (“A claim is only limited by positively recited elements...”, see MPEP 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                    
         
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692